DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election-of-Species
Applicant’s election without traverse of Species B, recited by claims 2, 4, 6, 8, and 15-16, in the reply filed on April 6, 2022 is acknowledged.
Claims 1, 3, 5, 7, and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement (IDS)
On the IDS dated 12/16/2019, applicant duplicated the entry for U.S. 2012/0276474 by Yamauchi, and therefore, the second listing of that Yamauchi reference has been marked through as not considered by the examiner.  That Yamauchi reference was considered by the examiner, and the first listing of that Yamauchi reference was marked as considered by the examiner.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that the “second solution” can be “deoxygenated water”.  However, “deoxygenated water” is simply a solvent, not a “solution”.  Websters dictionary defines “solution” as a homogeneous mixture in which a solid, liquid, or gaseous substance is homogeneously mixed with a liquid or sometimes a gas or solid.  “Deoxygenated water” is not a mixture but rather a solvent, and therefore, it is not clear what applicant is reciting when applicant recites that the “second solution” can be “deoxygenated water”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0260292 by Yamazaki in view of KR2012-0026915 by Kim.
With regard to claim 2, Yamazaki teaches a method of cleaning a reflective mask by supplying an ammonia-comprising plasma product to a ruthenium-containing capping layer (item 203 in Figures 1 and 2A-2C) in a dry ashing step to remove a photoresist pattern (item 211 in Figure 2B) from a patterned absorption layer (item 204 in Figures 1 and 2A-2C), wherein the ammonia corresponds to applicant’s reducing gas (Abstract; Par. 0013, 0020, 0022, 0023, 0031-0038, 0045, 0063-0065).  In one embodiment, Yamazaki’s method later comprises removing a second resist layer (item 212 in Figure 2G) with an oxygen-comprising plasma, wherein the ruthenium-containing capping layer is exposed to the oxygen-comprising plasma during its etching of the second resist layer (Par. 0085 and 0086).  
Yamazaki does not teach supplying a reducing solution or oxygen-free solution to the capping layer.
Kim teaches that when exposing a ruthenium-containing capping layer of a reflective mask to an oxygen-comprising plasma, undesired oxidation of the exposed ruthenium can result from such plasma exposure, wherein the oxidation can undesirably degrade the reflectivity of the mask (Abstract; Pages 2-5 of the translation provided by applicant, especially lines 87-99 of page 3).  Kim teaches that this undesired oxidation of the exposed ruthenium can be advantageously removed by supplying a cleaning solution comprising water and methane to the capping layer after such an oxygen-plasma treatment is performed (Pages 2-5 of the translation provided by applicant, especially lines 87-99 of page 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yamazaki such that, after the second resist layer is removed with the oxygen-comprising plasma, the ruthenium-comprising capping layer is supplied with a cleaning solution comprising water and methane such that any undesired oxidation of the ruthenium-comprising capping layer can be removed.  The motivation for performing the modification was provided by Kim, who teaches that when exposing a ruthenium-containing capping layer of a reflective mask to an oxygen-comprising plasma, undesired oxidation of the exposed ruthenium can result from such plasma exposure, and Kim teaches that supplying cleaning solution comprising water and methane to the capping layer after such an oxygen-plasma treatment can advantageously remove such undesired oxidation.  In this combination of Yamazaki in view of Kim, the solution of water and methane corresponds to applicant’s reducing solution.  
With regard to claim 6, in the combination of Yamazaki in view of Kim, the reflective mask includes a pattern region (item 216 in Figures 2C and 2H) and a light blocking region (item 217 in Figure 2H; reads on light shielding region) surrounding the pattern region (Par. 0065-0070 and 0086-0090 of Yamazaki).  In the combination of Yamazaki in view of Kim, the ruthenium-containing capping layer (item 203 in Yamazaki’s Figures 1 and 2A-2H) is exposed in the pattern region (item 216 in Figure 2C and 2H).  
With regard to claim 8, as discussed in the rejection of claim 2, the solution of water and methane is supplied to the ruthenium-containing capping layer in order to advantageously remove undesired ruthenium oxide from the capping layer, thus resulting in a decrease of the ratio of ruthenium oxide relative to the capping layer.  
With regard to claim 15, in the combination of Yamazaki in view of Kim, the solution of water and methane is considered to read on applicant’s hydrogen-containing water because hydrogen is a component of methane.  
With regard to claim 16, in the combination of Yamazaki in view of Kim, the reducing gas comprises ammonia (Par. 0031-0038, 0045, 0063-0065).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0260292 by Yamazaki in view of KR2012-0026915 by Kim as applied to claim 2 above, and further in view of U.S. 2012/0199980 by Pfuetzner.
With regard to claim 4, in the combination of Yamazaki in view of Kim, the ammonia-comprising plasma is applied to remove a used photoresist pattern (Par. 0031-0038, 0045, and 0063-0065), but the combination of Yamazaki in view of Kim does not teach that the photoresist is organic.  
Pfuetzner teaches an organic photoresist that can be successfully etched by ammonia plasma (Par. 0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yamazaki in view of Kim such that the photoresist etched by the ammonia-comprising plasma is an organic photoresist that can be etched by ammonia-comprising plasma.  The motivation for performing the modification was provided by Seamons, who teaches an organic photoresist that can be used as a photoresist that can be successfully etched by ammonia-comprising plasma.  Using such an organic photoresist in the method of Yamazaki in view of Kim would advantageously allow the step of etching the photoresist with ammonia-comprising plasma to be successfully performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 21, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714